Appeal from judgments, Supreme Court, New York County (Renee A. White, J.), rendered January 6, 2004, convicting defendant, upon his plea of guilty, of assault in the first degree and bail jumping in the first degree, and sentencing him, as a second felony offender to consecutive terms of 13 years and 2 to 4 years, respectively, held in abeyance, and the matter remanded to Supreme Court, New York County, for a hearing on defendant’s motion to suppress statements.
The court erred in summarily denying defendant’s motion to suppress statements allegedly made involuntarily. Since defendant asserted that he was questioned and that his statements to a police officer were involuntary, and since, after summary denial of the motion, defendant pleaded guilty without either withdrawing the motion or waiving his right to appeal, we are constrained to order a hearing regardless of the motion’s apparent merit or lack thereof (People v Weaver, 49 NY2d 1012, 1013 [1980]). Concur—Mazzarelli, J.P., Friedman, Marlow, Sullivan and Catterson, JJ.